         Case
          Case9:20-cv-00089-DLC-KLD
               9:20-cv-00089-DLC-KLD Document
                                      Document1-1
                                               3 Filed
                                                  Filed06/22/20
                                                        06/19/20 Page
                                                                  Page11ofof72
                                                                             72



1    Gale R. Gustafson                                  f !LED FEB 2 8 2020
2    Daniel T. Jones                                                              OVVl
     Fernando J. Terrones
3
     GUSTAFSON LAW OFFICES
4    400 South Main Street, Suite 101
5
     Conrad, Montana 59425
     Telephone: (406} 278-7521
6    Facsimile: (406} 278-7522
7    gustafsn@3rivers.net
     djones@glo.law
8
     fterrones@glo.law
9
     Ross T. Johnson
°
1
     KOVACICH SNIPES JOHNSON, P.C.
11   P.O. Box 2325
12
     Great Falls, MT 59403
     Telephone: (406) 761-5595
13
     Facsimile: (406) 761-5805
14   ross@mttriallawyers.com
     Counsel for Plaintiff
15

16                 MONTANA FOURTH JUDICIAL DISTRICT COURT,
17
                                   MISSOULA COUNTY
18

19   CODY MARBLE,                       )
             Plaintiff,                 )
20
                                        )                  CAUSE NO. DV-19-14
21       vs.                            )                  SECOND AMENDED
n                                       )                  COMPLAINT&
     MISSOULA COUNTY, MICHAEL MCMEEKIN,)                   JURY DEMAND
23   BRAD GIFFIN, JEREMY MEEDER, MICHAEL)
24   DOMINICK, ROBERT TAYLOR, MISSOULA )
     COUNTY SHERIFF'S OFFICE, FRED VAN )
25
     VALKENBURG, JENNIFER CLARK, fka    )
26   JENNIFER JOHNSON, DOROTHY          )
     BROWNLOW, ANDREW PAUL, MISSOULA )
27
     COUNTY ATTORNEY'S OFFICE, and JOHN )
28   DOES 1-5,                          )
               Defendants.              ) ,
                                           1

                                                                                         11
        Case
         Case9:20-cv-00089-DLC-KLD
              9:20-cv-00089-DLC-KLD Document
                                     Document1-1
                                              3 Filed
                                                 Filed06/22/20
                                                       06/19/20 Page
                                                                 Page22ofof72
                                                                            72




 2

 3     1.          For his Second Amended Complaint against Defendants in their
 4
            individual and official capacities, and Defendant entities, Plaintiff,
 5

 6
            Cody Marble, states as follows:

 7
       2.          This Court has jurisdiction pursuant to Mont. Code Ann. § 3-5-
 8
            302.
 9

IO     3.          This is the proper venue pursuant to Mont. Code Ann. §§ 25-2-
11
            117 & 126.
12

13                                      BACKGROUND
14
     The Setup of Cody Marble         - -~
15

16
       4.          Marble spent thirteen (13) years in prison for a heinous sex

17          crime conviction that the Missoula County Attorney's Office declared

            erroneous. He seeks accountability and redress for the misconduct
19

20          that cost him the prime years of his life.
21
       5.          Marble's wrongful     conviction was the    result   of serious
22

23
            misconduct by each Defendant. They latched on to obviously

24          unreliable statements from C Pod detainees, perpetuated fabricated
25
            evidence, hid exculpatory evidence, and otherwise engaged in
26

27          misconduct to convict an innocent man.
28



                                              2
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page33ofof72
                                                                          72



     6.         On Sunday morning, March 17, 2002, Missoula County Sheriffs
 2
          Office Deputy Jeremy Meeder and Missoula County Sheriffs Office
 3

 4        Sergeant Michael Dominick drove their patrol vehicles with an
 5
          entourage to the Marble home and arrested Cody Marble, a 17-year
 6

 7        old minor, at his residence in Missoula County, Montana, without an
 8
          arrest warrant and without probable cause.
 9
     7.         Marble was taken into custody for a crime that never happened
10

11        in the presence of his only parent, Jerry Marble [Marble's mother
12
          passed away about a year prior to him being unlawfully seized], and
13

14        was escorted to their patrol vehicle.
15
     8.         Neither Deputy Meeder nor Sergeant Dominick ever asked
16

17
          Jerry Marble to accompany them to the Missoula County Sheriffs

18        Office or informed him that his minor son, Marble, was going to be
19
          interrogated without the presence of a parent or legal counsel.
20

21        Sergeant Dominick advised Jerry Marble that they had audio/video
22
          evidence proof that Marble had raped an inmate in the juvenile wing
23

24        at the Missoula County Detention Center ("MCDC") on March 10,
25
          2002, which was a lie, and that his son was under arrest.
26
     9.         Little did Marble and Jerry Marble know that on March 17, 2002,
27

28        their lives would change for the worse.

                                          3
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page44ofof72
                                                                          72



     10.     During the evening of March 16, 2002, Scott Kruse, a level 1
 2
       (most restrictive status) juvenile detainee jailed at the MCDC for
 3

 4     accountability for murder of a transient, gave Juvenile Detention
 5
       Officer Tracy Addyman, of the MCDC, a false report that Marble, a
 6

 7     level 3 (least restrictive status) juvenile detainee, had raped Robert
 8
       Thomas, a level 2 juvenile detainee, both of whom had since been
 9
       released from MCDC on March 12, 2002.
10

11   11.           The focus of the Marble investigation was orientated
12
       around the "fabricated story" of juvenile delinquents as first initiated
13

14     by Kruse even though the details they provided contradicted known
15
       facts of the evening of March 10, 2002.
16

17
     12.     Instead of focusing on the exculpatory evidence of four (4)

18     highly-trained Adult Juvenile Detention Officers on duty on the night
19
       at issue, Missoula County Sheriff Michael McMeekin and the
20

21     Missoula County Sheriff's Office (during Fred Van Valkenburg's
22
       tenure as Missoula County Attorney) believed the juvenile detainees'
23

24     contradictory eyewitness accounts and the conversations with Robert
25
       Thomas regarding an alleged rape of Thomas by Marble which said
26
       Juvenile Detention Officers stated was impossible to have happened.
27

28



                                        4
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page55ofof72
                                                                          72



     13.     It was alleged by Kruse that on the evening of March 10, 2002,
 2
       between 9:00 p.m. and 9:45 p.m. when he was subject to lockdown
 3

 4     as a level 3 detainee and at least four (4) other pod mates were
 5
       gathered in the C Pod common area just outside the shower, Thomas
 6

 7     and Marble entered the shower changing area together. It was MCDC
 8
       policy at the time that the juvenile detainees could only enter the
 9

10
       shower area in the mornings between 6:30 a.m. and breakfast which

11     was served at 7:30 a.m., and that only one detainee at a time was
12
       released from their cell to shower and another detainee was not
13

14     released from their cell to shower until the prior detainee had returned
15
       to and was locked in their cell.
16

17
     14.     Kruse further alleged that approximately ten minutes later,

18     Marble and Thomas left the shower area and Thomas went to his cell
19
       just prior to the 10:00 p.m. lockdown down for level 2 detainees.
20

21     Thomas later alleged that during the ten minutes he was in the
22
       shower area with Marble, that Marble told him to remove his pants
23

24     and grab his ankles. The most restricted and least trusted juvenile
25
       detainees were assigned a level 1 and the least restricted and most
26
       trusted juvenile detainees were assigned level 3, and level 2 being
27

28



                                          5
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page66ofof72
                                                                          72



       assigned to those detainees who were in between. Marble and
 2
       another detainee were the only level 3 juvenile detainees in C Pod.
 3

 4   15.     On March 16, 2002, Sergeant Dominick had Missoula County
 5
       Sheriff's Office Lieutenant Willis Hintz open the evidence locker and
 6

 7     retrieve the C Pod videotape.
 8
     16.     Sergeant Dominick attempted to view the videotape along with
 9
       Juvenile Detention Officer Wendy Nelson. Once he started viewing
10

11     the videotape, Sergeant Dominick was not able to corroborate the
12
       juvenile detainees' rape allegations against Marble for the date of
13

14     March 10, 2002, because, according to Sergeant Dominick, he lacked
15
       familiarity of the juvenile area in the MCDC.
16

17
     17.     Yet, even though Sergeant Dominick admitted that he was

18     unable to corroborate the witnesses' allegations with the C Pod
19
       videotape because he lacked familiarity of the juvenile wing in the
20

21     MCDC, he nevertheless concluded unjustifiably that the juvenile
22
       detainee witnesses corroborated one another.
23

24   18.     After declining to familiarize himself with the juvenile wing at the
25
       MCDC, Sergeant Dominick placed the C Pod videotape back into the
26
       evidence locker location of PL 3.
27

28



                                        6
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page77ofof72
                                                                          72



     19.        Obviously, Sergeant Dominick could have easily paused the
2
       videotape and stepped right on over to the juvenile wing at the MCDC
3

4      to physically study the layout of C Pod in order to familiarize himself
5
       with the alleged scenario, but chose not to do so.
6

7    20.        Sometime after placing the C Pod videotape back into the
 8
       evidence locker, Sergeant Dominick briefed Missoula County Sheriff's
 9
       Office Captains Greg Hintz and Susan Hintz, also Supervisor of
10

11     MCDC, about the Marble investigation.
12
     21.        While Sergeant Dominick was briefing the Captains, Missoula
13

14     County Sheriff's Office Deputy Robert Taylor was briefing Missoula
15
       County Deputy Attorney Jennifer Johnson on the specifics of the case
16

17
       against Marble and receiving investigation guidance from her.

18   22.        While the investigation was in its infancy and ongoing, Missoula
19
       County Deputy Attorney Jennifer Johnson was providing investigation
20

21     advice and performing the role of a peace officer by also investigating
22
       the matter with Deputy Taylor while Sergeant Dominick, Deputy
23

24         Nelson, and Deputy Meeder were investigating and updating her and
25
           Deputy Taylor about the result-orientated investigation against
26
           Marble.
27

28



                                         7
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page88ofof72
                                                                          72



     23.        During the evening of March 16, 2002, Missoula County
 2
       Sheriff's Office Deputy Brad Giffin was advised by dispatch at 9:00
 3

4      p.m. to respond to the MCDC's juvenile wing in regards to an alleged
 5
       forcible rape that occurred on March 10, 2002.
 6

 7   24.        Upon arrival, Juvenile Detention Officer Tracy Addyman told
 8
           Deputy Giffin that Kruse was the first to tell her that a rape happened
 9
       in the shower area of C Pod. The rape allegation involved Marble and
10

11     Thomas, both of whom had been released from custody on March 12,
12
       2002.
13

14   25.        While at MCDC, Deputy Giffin first interviewed juvenile detainee
15
           Nicholas Melton-Roberts, now dead. Melton-Roberts stated to Deputy
16

17
       Giffin that he saw Thomas with his pants down and saw Marble

18         directly behind Thomas for 5 to 10 minutes in the shower changing
19
       area. Melton-Roberts previously sought, unsuccessfully, Marble's
20

21     cooperation in setting up another detainee, William Goodbird, for a
22
           sexual assault/physical injury against him prior to his release from
23

24         MCDC.
25
     26.         Next, Deputy Giffin interviewed juvenile detainee Russell Miller.
26
           During the interview, Deputy Giffen kept correcting Miller's allegations
27

28         in order for them to fit Kruse's false allegation against Marble. For

                                           8
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page99ofof72
                                                                          72



       instance, Miller first alleged he saw oral sex performed, which Deputy
 2
       Giffin did not like hearing because it did not match Kruse's story of
 3

 4     anal sex, so he corrected Miller until Miller stated what Deputy Giffin
 5
       wanted to hear, which was that Miller instead witnessed anal sex.
 6

 7   27.     Next, Deputy Giffin interviewed juvenile detainee Gregory Van
 8
       Mueller. Most notably, Van Mueller specifically admitted to Deputy
 9
       Giffin that he did not witness anything at all; that he just heard about
IO

11     it. Despite admitting to Deputy Giffin from the outset that he did not
12
       witness anything, towards the end of the extensive interview, Van
13

14     Mueller finally stated that he allegedly witnessed Thomas and Marble
15
       going into the shower area together.
16

17
     28.     After   Van   Mueller's   interview   concluded,    Deputy    Giffin

18     interviewed Kruse. He told Deputy Giffin that he was in lockdown as
19
       of 9:00 p.m. during the evening of March 10, 2002, but nevertheless,
20

21     went on to state that he saw through the vanity wall [which is not
22
       transparent] in the shower area that Thomas was bent over and his
23

24     feet and hands were on the floor.
25
     29.     Kruse's statements ranged from seeing everything through the
26
       vanity wall of the shower changing area to just assuming it happened
27

28



                                        9
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page10
                                                                   10ofof72
                                                                          72



       all while he was in lockdown in his cell with no view of C Pod and C
 2
           Pod's shower area.
 3

 4   30.        Kruse was in custody at MCDC for participating in a brutal
 5
           homicide of a homeless man, and was the first person to contact the
 6

 7         MCDC Adult Detention Guard, Tracy Addyman, and make a report
 8
       against Marble on March 16, 2002. Moreover, during his stint at
 9
           MCDC, Kruse threatened to slit a guard's throat and hid a long nail in
10

11         his shoe to be used at a later time against someone.
12
     31.        Missoula     County    Deputy     Attorney   Dorothy     Brownlow
13

14         subsequently amended Kruse's accountability homicide charge, a
15
       felony, to assault, a misdemeanor, and allowed him to be released in
16

17
           order to keep Kruse's fabricated allegation against Marble away from

18     the court and jury.
19
     32.         Immediately after his release, Kruse fled the jurisdiction. It was
20

21         later determined in September 2002, prior to trial, that Kruse made up
22
       the story that Marble raped Thomas. Several years later, the Missoula
23

24         County Attorney's Office under Missoula County Attorney Kirsten
25
           Pabst's keen stewardship and Missoula County Sheriff's Office (during
26
           Pabst's epoch) subsequently determined that Kruse could not have
27

28         possibly witnessed anything in C Pod on the night of March 10, 2002,

                                          10
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page11
                                                                   11ofof72
                                                                          72



       because documentation and video established that Kruse, a level 1
2
       detainee, had been subject to lockdown at 9:00 p.m. and therefore
3

4      confined to his cell with no visibility of the C Pod and the shower
5
       changing area. Prior to fleeing the jurisdiction, Kruse recanted his
6

7      statement against Marble to Missoula County Deputy Attorney
 8
           Brownlow who did not disclose his recantation until the 11 th hour before
 9
       trial, but instead disregarded it because it did not support her case
10

11         against Marble.
12
     33.         The last person Deputy Giffin interviewed on March 16, 2002,
13

14     was juvenile detainee Justin Morin. He stated to Deputy Giffin that he
15
           saw Marble-humping Thomas through the vanity wall in the shower
16

17
           area. But then towards the end of the interview, Morin stated he

18         believed Marble raped Thomas because Marble was red when he
19
           exited the shower area.
20

21   34.         It should be noted that Morin first asserted that Thomas told him
22
           about the rape. However, Thomas unequivocally denied telling Morin
23

24         anything. Yet the prosecution kept Morin away from Marble's trial by
25
           attesting they could not locate him even though the prosecution knew
26
           of Morin's whereabouts. The prosecution knew Morin was at Aspen
27

28         Youth Alternatives in Boulder, Montana.

                                           11
        Case
         Case9:20-cv-00089-DLC-KLD
              9:20-cv-00089-DLC-KLD Document
                                     Document1-1
                                              3 Filed
                                                 Filed06/22/20
                                                       06/19/20 Page
                                                                 Page12
                                                                      12ofof72
                                                                             72



       35.         After Deputy Giffin concluded his interviews of the juvenile
2
             detainees on March 16, 2002, he disregarded the conflicts in their
3

4            physical descriptions of the alleged rape and verbal exchanges with
5
             Thomas following the alleged rape. It should also be noted that Deputy
 6

 7           Giffin only interviewed the juvenile detainees once notwithstanding their
 8
             conflicting statements, and he never interviewed the four (4) highly-
 9
             trained Adult Juvenile Detention Officers.
10

11
     The Failure to Properly Investigate the Conflicting Initial False
12

13   Allegations
14

15     36.         Disturbingly, the Defendants failed to properly weigh and
16
             investigate the weight of the juvenile detainees' conflicting allegations
17

18           against Marble because they were operating under a preconception
19
             of Marble's guilt by conducting a predetermined result-certain
20

21
             orientated   investigation   against   Marble,   which   was   in   direct

22           contravention of Marble's presumption of innocence.
23
       37.         Defendants knew the statements provided to them during the
24

25           March    16, 2002 interviews by the above-mentioned juvenile
26
             detainees were fabricated because the statements contradicted one
27

28           another and the eyewitness accounts were impossible to have


                                             12
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page13
                                                                   13ofof72
                                                                          72



       occurred, which was also attested to by the four (4) highly-trained
 2
       Adult Juvenile Detention Officers on duty during the evening of March
 3

4          10, 2002.
 5

 6   38.        Moreover, MCDC's juvenile wing has a policy of shower use in
 7
       the early morning only. Juveniles are forbidden from going to the
 8

 9
       shower area after the morning hours.

10   39.        Therefore, had any juvenile been in the shower area on the
11
       evening of March 10, 2002, contrary to the policies MCDC, the
12

13     juvenile{s) would have gotten in trouble with the Juvenile Detention
14
       Officers then on duty. This is the most glaring hole in the juvenile
15

16     detainees' stories that was not substantiated at all in the DefE!ndants'
17     result-orientated investigation against Marble.
18
     40.        Moreover, juvenile detainee Timothy Ruthford reported to
19

20     Missoula County Sheriff's Office Deputy Pat Estill that he saw
21
       Thomas perform oral sex on Marble. Yet, at trial he omitted his oral
22

23     sex statement and testified he believed Marble and Thomas had anal
24
       sex.
25
     41.        Deputy Giffin interviewed Miller and Deputy Estill interviewed
26

27         Ruthford and both juvenile detainees stated they witnessed oral sex.
28



                                         13
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page14
                                                                   14ofof72
                                                                          72



       During Deputy Giffin's interview of Miller, he corrected Miller to assert
2
       that he saw witnessed anal sex.
3

4    42.        Thomas, Kruse, Melton-Roberts, Miller, Van Mueller, Morin,
5
       and Ruthford all gave contradictory statements and/or impossible
6

7      personal eyewitness accounts of the fabricated rape allegations
 8
       against Marble.
9
     43.        Throughout all of the contradictory statements and eyewitness
10

11     accounts given by the juvenile detainees to Deputy Giffin on March
12
           16, 2002, he nonetheless embraced the juvenile detainees' conflicting
13

14     statements and shared his affirmative belief in his report that there
15
       were striking similarities in all of the statements he heard. Deputy
16

17
           Giffin also testified at trial that he found it very unusual that the

18     juvenile detainees wanted to talk to him at all. Deputy Giffin also
19
       testified at trial that he never watched the videotape of C Pod for the
20

21         evening of March 10, 2002.
22
     44.        To add insult to injury, Sergeant Dominick briefly viewed the
23

24         videotape of C Pod on March 10, 2002, the day in question, along
25
       with Deputy Nelson. And, after briefly viewing the videotape,
26
       Sergeant Dominick gave up trying to corroborate the purported
27

28         eyewitnesses' false accusations because he lacked familiarity of the

                                         14
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page15
                                                                   15ofof72
                                                                          72



       juvenile area in the MCDC and unjustifiably concluded the C Pod
2
       videotape corroborated the juveniles' stories incriminating Marble
3

4      when in actuality the videotape proved Marble never committed a
5
       sexual assault against Thomas.
 6

7    45.        Despite all of the juvenile detainees' blatant lies believed by the
 8
       Defendants, Deputy Taylor initiated on March 16, 2002, a criminal
 9
       case against Marble with Missoula County Deputy Attorney Jennifer
10

11     Johnson.
12
     46.        This was Deputy Taylor's chance to put Marble away for good,
13

14     once and for all. Therefore, Deputy Taylor made sure to supply
15
       Thomas with answers he wanted to hear to his questions in order to
16

17
       engineer a "solid" case against Marble. Deputy Taylor still had a

18         grudge and unfinished business against Marble and his father who
19
           previously reported him for excessive force against Marble.
20

21   47.        The reason why Deputy Taylor wanted to put Marble away for
22
           good is because in a previous encounter a few years prior to March
23

24         2002, Deputy Taylor spit in Marble's face, shoved Marble, and
25
           challenged Marble to a fight when Marble was 14 years old.
26
           Ultimately, Deputy Taylor had kicked Marble to the ground and when
27

28         Deputy Taylor's partner attested to this abuse of Marble by Deputy

                                          15
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page16
                                                                   16ofof72
                                                                          72



       Taylor after Jerry Marble reported the incident to Missoula County
2
       Sheriff's Office Captain Don Mormon, Deputy Taylor was sanctioned.
3

4      The charges brought against Marble following this encounter were
5
       dismissed.
6

7    48.        Due to their failure to properly investigate, none of the
 8
       Defendants learned from the outset of the investigation against
9
       Marble that had they interviewed the four (4) highly-trained Adult
10

11     Juvenile Detention Officers who were on duty during the evening of
12
       the fabricated rape story, they would have learned that these Adult
13

14     Juvenile Detention Officers would have been able to observe the
15
       alleged rape if it had occurred and that they would each state that
16

17
       nothing happened that evening at issue.

18   49.        For instance, Juvenile Detention Officer Susan Johnson
19
           Latimer, who was on duty the night of the alleged rape, did not see
20

21         Marble commit a crime and due to the layout of C Pod and the
22
           monitoring methods of MCDC, the Juvenile Detention Officers would
23

24         have noticed the act and people in the shower area from the control
25
           room and while doing their C Pod walkthroughs and cell checks.
26
     50.        Moreover, the MCDC log for March 10, 2002, reveals that the
27

28     four (4) highly-trained Adult Juvenile Detention Officers were

                                        16
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page17
                                                                   17ofof72
                                                                          72



       performing random and overlapping walkthroughs and cell checks of
2
       C Pod from 8:56 p.m. to 10:25 p.m., the alleged time period of the
3

4      fabricated crime.
5
     51.        For instance, during the time period of the rape story, the
6

7      MCDC log reveals that at 8:56 p.m., Marble returned to the C Pod
8
       from the recreation area. Then at 9:10 p.m., Juvenile Detention
9
       Officer Chris Tenny did random walkthroughs and cell checks of A, D,
10

11     C, and B Pods. At 9:25 p.m., Juvenile Detention Officer Armstrong
12
           did walkthroughs and cell checks of A, D, C, and B Pods. Then at
13

14         9:42 p.m., Juvenile Detention Officer Tenny did walkthroughs and cell
15
           checks of A, D, C, and B Pods. Then at 9:54 p.m., Juvenile Detention
16

17
           Officer Latimer did walkthroughs and cell checks of A, B, C, and D

18         Pods, and when she walked by the shower area in C Pod she did not
19
           observe anyone there. At 10:00 p.m., Juvenile Detention Officer
20

21         Joanie Bigelow conducted a walk through, pencil pass, and cell check
22
           of C Pod.
23

24   52.        Out of all of the four (4) highly-trained Adult Juvenile Detention
25
           Officers observing C Pod from the Control Room and conducting
26
           walkthroughs and cell checks on the evening of March 10, 2002,
27

28



                                         17
        Case
         Case9:20-cv-00089-DLC-KLD
              9:20-cv-00089-DLC-KLD Document
                                     Document1-1
                                              3 Filed
                                                 Filed06/22/20
                                                       06/19/20 Page
                                                                 Page18
                                                                      18ofof72
                                                                             72



          during the alleged time period of the alleged rape, at least one of
2
          them would have observed activity in the shower area of C Pod.
 3

4      53.        Despite the importance of the videotape of C Pod during the
 5
          evening of when the alleged rape was to have occurred, Defendants
 6

 7        refrained from reviewing the videotape of C Pod and interviewing the
 8
          four (4) highly-trained Adult Juvenile Detention Officers who worked
 9

10
          the late evening of March 10, 2002.

11     54.        Collectively, Defendants never made any effort to scrutinize the
12
          contradictory allegations of the juvenile detainee conspirators, the
13

14        physical evidence MCDC had recorded and logged, and the written
15
          statements of the four (4) highly-trained Adult Juvenile Detention
16

17
          Officers given to Scott Newman, Juvenile Unit Manager at MCDC.

18     55.        Additionally, during a morning briefing sometime in 2002,
19
          former Missoula County Sheriff's Office Deputy Douglas Hartsell
20

21        heard Deputies Dominick and Taylor specifically talk out loud about
22
          making Marble's and Jerry Marble's lives hell.
23

24     56.        Consequently, Missoula County is liable for all of the
25
             Defendants' acts or omissions in their investigation and prosecution
26
          of Cody Marble.
27

28
     Subsequent Failed Investigations

                                           18
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page19
                                                                   19ofof72
                                                                          72



     57.        Defendants failed to conduct further investigations even though
 2
       there was substantial evidence during the initial investigation that
 3

 4         Marble never committed a crime against Thomas. The investigation
 5
       against Marble was focused on conflicting witness statements and
 6

 7     inconceivable eyewitness accounts.
 8
     58.        From the outset, the Defendants would have discovered that
 9
       Chief Juvenile Detention Officer Scott Newman did not believe there
IO

11     was an adequate window of opportunity between Pod checks for
12
       Marble to have committed any crime against Thomas as alleged.
13

14   59.        The Defendants would have discovered that Juvenile Detention
15
       Officer Tracy Latimer had a feeling that something "weird" was going
16

17
       on that night. She would have informed the Defendants that a co-

18     worker at the MCDC, now deceased, told her that Marble was being
19
       setup. She never believed Marble was guilty.         Juvenile Detention
20

21     Officer Latimer no longer works at the MCDC and remains convinced
22
       that Marble was railroaded.
23

24   60.        Furthermore, Defendants would have discovered that Juvenile
25
       Detention Officer Gary Lancaster had heard juvenile detainees
26
       discuss setting up other juveniles for wrongdoings they did not
27

28     commit. Furthermore, he would have told the Defendants that Kruse,

                                        19
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page20
                                                                   20ofof72
                                                                          72



       the one who initiated the original fabricated complaint against Marble,
 2
       was lying about being an eyewitness to the fabricated crime.
 3

 4   61.        The Defendants would have also discovered that Juvenile
 5
           Detention Officer Joanie Bigelow heard Van Mueller tell two (2) other
 6

 7     juvenile detainees, including juvenile detainee Corrina Marry, that the
 8
       sex crime never happened while being transported together in a van.
 9
     62.        The Defendants would have also discovered that Juvenile
10

11     Detention Officer Gary Lancaster told Juvenile Detention Officer Dee
12
       Jackson that Melton-Roberts told him that he and the other juvenile
13

14     detainees made up the rape allegation in order to frame Marble.
15
     63.        The Defendants would have also discovered that Juvenile
16

17
           Detention Officer Tracy Addyman believed Melton-Roberts framed

18         Marble.
19
     64.        But, unfortunately, none of those crucial interviews were
20

21         conducted during the alleged rape investigation focused against
22
           Marble from the outset.
23

24   65.        Moreover, Juvenile Detention Officers Bigelow and Latimer,
25
       while doing their random Pod checks during the evening of March 10,
26
       2002, never smelled the odor of sex or feces, the latter of which Miller
27

28     lied about seeing and smelling on Marble.

                                         20
        Case
         Case9:20-cv-00089-DLC-KLD
              9:20-cv-00089-DLC-KLD Document
                                     Document1-1
                                              3 Filed
                                                 Filed06/22/20
                                                       06/19/20 Page
                                                                 Page21
                                                                      21ofof72
                                                                             72




 2

 3

 4
     Cody Marble is Arrested and Charged Based on Fabricated Evidence
 5

 6     66.      As previously alleged herein, Marble was arrested on March 17,
 7
          2002, without probable cause or an arrest warrant based on the
 8

 9
          fabricated evidence gathered as of that date from the juvenile

IO        delinquent detainees.
11
       67.      The Defendants clearly ignored the non-fabricated evidence,
12

13        which overwhelmingly established Marble's innocence.
14
       68.      The alleged eyewitness accounts and subsequent exchanges
15

16
          with Thomas by the juvenile detainees were blatantly contradictory. In

17        other words, the alleged rape could not have occurred at the time
18
          alleged according to the four (4) highly-trained Adult Juvenile
19

20        Detention Officers, the C Pod videotape, the position of the juvenile
21
          detainees on the evening of March 10, 2002, the vanity in the shower
22

23        area being non-transparent, and et cetera.
24
       69.      The Defendants consciously decided to disregard Marble's
25
          unalienable right to life, liberty, and pursuit of happiness by charging
26

27        him with sexual intercourse of Robert Thomas without consent, a
28



                                          21
        Case
         Case9:20-cv-00089-DLC-KLD
              9:20-cv-00089-DLC-KLD Document
                                     Document1-1
                                              3 Filed
                                                 Filed06/22/20
                                                       06/19/20 Page
                                                                 Page22
                                                                      22ofof72
                                                                             72



          felony, and convincing the jury that Marble was guilty for a heinous
 2
          felony sex crime against a male inmate that never occurred.
 3

 4
     Cody Marble was Wrongfully Convicted
 5

 6     70.      On November 22, 2002, a jury found Marble guilty of sexual
 7
          intercourse without consent, a felony.
 8

 9
       71.      Marble was sentenced to 20 years in prison, with 15 years

10        suspended.
11
       72.      Marble maintained his innocence from the first moment he was
12

13        accused by the onslaught of lies against him. He never did anything
14
          the purported eyewitnesses alleged he did, and there is abundant
15

16
          evidence that the juvenile detainees unequivocally made up the

17
          whole thing just to get Marble convicted of a crime with the hopes of
18
          bettering their legal statuses while at the MCDC. The juvenile
19

20        detainees did to Marble what they tried to do to a previous juvenile
21
          detainee, William Goodbird, who had been previously released before
22

23        Marble.
24
       73.      Missoula County Deputy Attorneys Andrew Paul and Brownlow
25
          secreted Kruse away from Marble's defense counsel by amending his
26

27        homicide charge for the death of a homeless man to a misdemeanor
28



                                          22
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page23
                                                                   23ofof72
                                                                          72



       and releasing him in order to keep him away from the court and jury
 2
       so he would not keep repeating his September 10, 2002, recantation.
 3

4    74.        Moreover, during Marble's trial, Missoula County Deputy
 5
       Attorney Brownlow assumed the highly unusual role of a witness and
 6

 7     testified to the court and jury that on September 10, 2002, Kruse told
 8
       her that he did not see Marble rape Thomas. Brownlow further
 9
       testified that Kruse stated to her that he just heard about it
10

11     immediately after it allegedly happened, and that he subsequently
12
       told law enforcement (Juvenile Detention Officer Addyman) that he
13

14     heard about Marble raping Thomas several days later.
15
     75.        Most notably, Missoula County Deputy Attorney Brownlow was
16

17
       evasive and antagonistic when cross-examined about the meaning of

18     the word "recant" while on the witness stand.
19
     76.        Notwithstanding this subsequent admission by Kruse who first
20

21     reported witnessing the alleged rape of Thomas that he never saw
22
       anything, Missoula County Deputy Attorney Brownlow persisted in the
23

24         criminal prosecution against Marble.
25
     77.        Kruse told Deputy Giffin during an interview on March 16, 2002,
26
       six (6) days after the alleged rape, that he actually saw Marble having
27

28         anal sex with Thomas, an obvious lie that the prosecutors assigned to


                                         23
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page24
                                                                   24ofof72
                                                                          72



           Marble's case should have detected right away. Furthermore, the
 2
           prosecutors should have reconsidered their prosecution of Marble in
 3

 4         light of the abundance of blatant lies being told to various Missoula
 5
       County law enforcement personnel, and Missoula County employees
 6

 7     and officials, especially, when Kruse, who initiated the fabricated rape
 8
       story against Marble, recanted to Missoula County Deputy Attorney
 9

10
       Brownlow on September 10, 2002.

II   78.        Notwithstanding the fact that Missoula County Deputy Attorneys
12
       Paul and Brownlow also ignored the fact that the C Pod video footage
13

14     of the evening of March 10, 2002, revealed no evidence of any crime
15
       committed by Marble, Missoula County Deputy Attorneys Paul and
16

17
       Brownlow added insult to injury during Marble's jury trial by blatantly

18     discrediting Juvenile Detention Officer Joanie Bigelow's testimonial
19
       evidence that she overheard Van Mueller tell two (2) other juvenile
20

21     detainees that the rape never happened. Missoula County Deputy
22
       Attorney Brownlow expressed her disbelief and deliberately chose to
23

24     continue to wrongfully prosecute and convict Marble for a heinous
25
       felony crime that never happened by not presenting the· exculpatory
26
       written reports of the four (4) highly-trained Adult Juvenile Detention
27

28     Officers and otherwise discrediting them before the court and jury.

                                         24
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page25
                                                                   25ofof72
                                                                          72



     79.        During the pre-trial stage of Marble's case, Missoula County
 2
       Deputy Attorney Brownlow told Juvenile Detention Officer Joanie
 3

4      Bigelow that she did not need to interview any Juvenile Detention
 5
       Officer because she already had conclusive physical evidence that
 6

 7     Marble raped Thomas and disregarded the four (4) highly-trained
 8
       Adult Juvenile Detention Officers' account of the night in question
 9
       because in Missoula County Deputy Attorney Brownlow's mind,
IO

11         Marble was guilty no matter what.
12
     80.        Specifically,   Missoula County Deputy Attorney Brownlow
13

14     represented to Juvenile Detention Officer Joanie Bigelow that her
15
       physical proof was a forensic examination of Thomas by Dr. Eric
16

17
           Kress, which, in fact, was negative of a sexual assault.

18   81.        Knowing that the case against Marble was a house of cards,
19
           Missoula County Deputy Attorneys Paul and Brownlow systematically
20

21         suppressed or lied about and/or discredited evidence favorable to
22
           Marble immediately before and during the jury trial with the objective
23

24     to "railroad" Marble into state prison.
25
     82.         Missoula County Deputy Attorney Brownlow dealt with Marble
26
           on several prior occasions in Youth Court for misdemeanors and had
27

28         a personal dislike of Marble so much that when the fabricated sex

                                          25
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page26
                                                                   26ofof72
                                                                          72



       crime was alleged against him, she developed tunnel vision and took
 2
       it as her chance to convict Marble once and for all when Marble
 3

 4     refused to plead guilty to her plea offer of a three (3) year deferred
 5
       sentence if he would plea guilty to sexual intercourse without
 6

 7     consent, a heinous felony crime, with no further jail time.
 8
     83.        In Missoula County Deputy Attorney Paul's closing argument,
 9
       he urged the jury to disregard any statements by the highly-trained
10

II     Juvenile Detention Officers and to not believe them because they
12
       could not admit that such a crime could take place on their watch and
13

14     because it makes them feel better about themselves (direct argument
15
       from Missoula County Deputy Attorney Paul to the jury during
16

17
       closing).

18   84.        Missoula County Deputy Attorney Paul had it out for Marble so
19
       much during his closing argument, he turned his hypothetical
20

21     question, earlier in the trial, of sexual assault anus healing addressed
22
       to Dr. Kress, the medical doctor who conducted a medical exam of
23

24     Thomas, into fabricated evidence that Marble did commit the sex
25
       crime because Thomas' anus quickly healed.
26
     85.        Missoula County Deputy Attorneys Paul's and Brownlow's
27

28         biases and ineptness in handling Marble's case with the care it

                                       26
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page27
                                                                   27ofof72
                                                                          72



       needed is underscored by a subsequent investigation by the United
2
       States Department of Justice, which concluded that the Missoula
 3

4      County Attorney's Office (during Van Valkenburg's tenure) often failed
 5
       to take the steps necessary to develop sexual assault cases, citing
 6

 7     former Missoula County Attorney Fred Van Valkenburg's custom of
 8
       not providing Missoula County Deputy Attorneys with the basic
 9
       knowledge and training respecting sexual assaults necessary to
10

11     effectively and impartially investigate and prosecute those cases.
12
     86.        The United States Department of Justice also concluded,
13

14     amongst various other conclusions, that the Missoula County
15
       Attorney's Office (during Van Valkenburg's tenure) routinely failed to
16

17
       engage in the most basic communication about its cases of sexual

18     assault with other law enforcement and other partners; not until being
19
       investigated did the office start to provide its deputies with the basic
20

21     knowledge and training about sexual assault necessary to effectively
22
       and impartially investigate and prosecute sexual assault cases. The
23

24     training      remains    insufficient    and   incomplete;   and   that   an
25
           institutionalized indifference to crimes of sexual violence ... handicaps
26
       the office's ability to protect victims of crime effectively or handle sexual
27

28     assault cases fairly.

                                           27
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page28
                                                                   28ofof72
                                                                          72



     87.        At the very least, as supervisory prosecutor over Missoula
2
       County Deputy Attorney's Paul and Brownlow, former Missoula
3

4      County Attorney Van Valkenburg should have made reasonable
 5
       efforts to ensure that his juniors conformed to the ethics required of
 6

 7     them as prosecutors and to protect the rights of the accused, but they
 8
       did not.
 9
     88.        Lest we forget, back on July 3, 2001, Robert Lindell Stone was
10

11         arrested at the Poverello Center in Missoula, Montana, after
12
       witnesses identified him from a photograph as the man named
13

14     "Tennessee" they were looking for in connection with Robert
15
       Vourakis' death. He was held in at MCDC on $250,000.00 bail since
16

17
           his arrest. Three other people, David Ross Greger, Scott Kruse

18         (Marble's original accuser), and Corrina May were also in custody in
19
           Missoula in connection with this murder.
20

21   89.        It was not until around March 2002 that former Missoula County
22
       Attorney Van Valkenburg figured out that Stone was the wrong
23

24         person and released him from jail. "We basically told him we're sorry
25
           and that we know it was a difficult time for him. There was initially a
26
           basis to arrest him. But we concluded there was no longer a reason
27

28



                                          28
        Case
         Case9:20-cv-00089-DLC-KLD
              9:20-cv-00089-DLC-KLD Document
                                     Document1-1
                                              3 Filed
                                                 Filed06/22/20
                                                       06/19/20 Page
                                                                 Page29
                                                                      29ofof72
                                                                             72



          to prosecute him," stated former Missoula County Attorney Van
2
          Valkenburg.
3

4      90.         Missoula County Attorney Van Valkenburg kept the same
 5
          wrongful prosecution pattern going on during the same month and
 6

 7        year with out skipping a beat by continuing with his malicious
 8
          prosecution against Marble.
 9

10
       91.         For years Marble languished in a prison cell, not knowing

11        whether he would spend the rest of his life wrongfully convicted for a
12
          heinous felony sex crime against a fellow inmate that never
13

14        happened.
15
       92.         Furthermore, the nature of Marble's wrongful conviction, alone,
16

17
             put Marble's life in peril amongst the prison population as he was

18           necessarily subjected to ridicule and harassment, as well as possible
19
             sexual assault, thus rendering his time in prison so much more
20

21           difficult to endure.
22

23   Cody Marble's Conviction Unravels After Years of Incarceration
24
       93.         In 2009, while out of prison and on parole, Marble wrote to the
25
             Montana Innocence Project requesting help because he had heard
26

27           rumors that Thomas, who had been imprisorJed after being convicted
28



                                           29
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page30
                                                                   30ofof72
                                                                          72



           of raping someone, was telling other inmates that Marble was
 2
           innocent and that no rape had occurred in the MCDC.
 3

 4   94.        Between 2009 and 2010, Larry Mansch, attorney for the
 5
           Montana Innocence Project, and Jesse McQuillan, the former director
 6

 7         of the Montana Innocence Project, conducted several interviews with
 8
       Thomas. In every interview, Thomas verbally recanted his testimony
 9
       implicating Marble as his sexual assailant.
IO

11   95.        In July 2010, Thomas wrote a recantation that said other youths
12
       in the detention center forced him to falsely accuse Marble of the
13

14     rape. Thomas asserted that having been convicted of a sex crime
15
       himself, he understood the gravity of his false accusation.
16

17
     96.        Specifically, Thomas wrote, "I want to come out and let it be

18     know[n]. I'm coming forward now because I'm in prison on a sex
19
       crime and know what it is like. So I don't want him [Marble] to be
20

21     charged with one when innocent. When I was in (the detention
22
       center), I was [sic] youngest & smallest and I was pressured into
23

24     going along with it." Thomas later signed a more detailed recantation
25
       prepared by Mansch.
26
     97.        Additionally, during a re-investigation, Corrina Marry recanted
27

28     her testimony by admitting she lied at Marble's trial.

                                        30
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page31
                                                                   31ofof72
                                                                          72



     98.     Specifically, Marry executed an affidavit, stating her trial
 2
       testimony was false and that Van Mueller had been adamant that the
 3

 4     crime never happened. Marry stands by her affidavit recanting her
 5
       trial testimony.
 6

 7   99.     Sometime later in 2010, after an in-depth and thorough
 8
       investigation of the facts and history of Marble's legal ordeal, the
 9
       Montana Innocence Project accepted Marble's case.
10

11   100.    The Montana Innocence Project's Petition for Post-Conviction
12
       Relief pointed out that Scott Kruse, the original accuser, did not testify
13

14     at Marble's trial and recanted his statement that he saw Marble rape
15
       Thomas. Importantly, Kruse was on lockdown and in his cell at
16

17
       MCDC during the time he first stated that the rape occurred, therefore

18     making it impossible for him to have even seen anything in C Pod.
19
     101.    Disappointingly, the Defendants did not notice or refused to
20

21     recognize this obvious impossibility from the outset.
22
     102.    Moreover, the Montana Innocence Project interviewed Thomas
23

24     on July 20, 2010, and during the interview, Thomas admitted that
25
       other juvenile inmates bullied him into setting up Marble and gave as
26
       the reason for the setup was the expectation of all those involved with
27

28



                                       31
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page32
                                                                   32ofof72
                                                                          72



       the setup to receive lighter sentences in exchange for reporting a
2
       fabricated crime against Marble.
3

4    103.    More importantly, Thomas admitted Marble never raped him
5
       and that he lied at trial. Had it not been for the Montana Innocence
6

 7     Project's investigation, Marble would have been damned for the rest
 8
       of his life carrying a heinous felony sex crime conviction for a crime
 9
       that he never committed.
10

11   104.    On January 26, 2012, former Missoula County Attorney Van
12
       Valkenburg perpetuated the prosecution's malicious prosecution
13

14     against Marble during an interview with Thomas by beginning
15
       Thomas' interview by threatening him with prosecution for perjury
16

17
       during Marble's jury trial if he lies to him, which then caused Thomas,

18     immediately thereafter, to refrain from repeating his recantation of
19
       telling the truth of Marble never raping him.
20

21   105.    Consequently,     former     Missoula     County   Attorney   Van
22
       Valkenburg's threat caused Thomas to recant his recantation.
23

24   106.    In October 2012, Thomas testified at a hearing on Marble's
25
       post-conviction petition that he had been raped and that his
26
       recantation was false. As a result, in November 2013, Judge Harkin
27

28     denied Marble's petition.

                                        32
        Case
         Case9:20-cv-00089-DLC-KLD
              9:20-cv-00089-DLC-KLD Document
                                     Document1-1
                                              3 Filed
                                                 Filed06/22/20
                                                       06/19/20 Page
                                                                 Page33
                                                                      33ofof72
                                                                             72



       107.     Notably, former Missoula County Attorney Van Valklenburg did
 2
          not charge Thomas with perjury for asserting he previously falsely
 3

4         recanted since he re-established the malicious prosecution narrative
 5
          against Marble.
 6

 7     108.     In April 2014, while Judge Harkin's ruling was being appealed,
 8
          Thomas, who had been released from prison on parole, committed
 9
          suicide during a standoff with law enforcement in Havre, Montana.
10

11     109.     Then, in August 2015, the Montana Supreme Court reversed
12
          Judge Harkin's ruling and sent the case back to Missoula County
13

14        District Court. The Montana Supreme Court ruled that Judge Harkin
15
          had applied the wrong legal standard in denying Marble's post-
16

17
          conviction petition and that a broader standard should be applied.

18
     Missoula County Attorney Pabst's Motion to Dismiss Cody Marble's
19

20   Case is Granted
21

22     110.     Some 8 months later in April 2016, Missoula County Attorney
23
          Pabst filed a motion to dismiss Marble's case during Marble's
24

25        Montana Innocence Project's post-conviction petition proceedings,
26
          stating, "The conviction lacked integrity and in the interests of doing
27

28       justice, it must be dismissed, and that it was never too late to do the


                                          33
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page34
                                                                   34ofof72
                                                                          72



       right thing." Retired Judge Edward P. Mclean presided over the
 2
       proceedings and did not grant Missoula County Attorney Pabst's
 3

 4     motion right away. However, Judge Mclean did release Marble from
 5
       custody on April 21, 2016, pending further court proceedings.
 6

 7   111.    He also granted former Missoula County Attorney Van
 8
       Valkenburg's request to weigh in on the matter in a non-prosecutorial
 9
       role as amicus curiae. Former Missoula County Attorney Van
10

11     Valkenburg injected himself in his individual capacity to hopefully
12
       finish what he and his former prosecution team started against
13

14     Marble back in March of 2002. He continued asserting that Marble
15
       committed the offense for which he was convicted and requested the
16

17
       Court to deny Marble's post-conviction petition.

18   112.    Moreover, in Missoula County Attorney Pabst's motion, she
19
       noted that Thomas had recanted to the Montana Innocence Project
20

21     and that although Thomas later recanted the recantation, he only did
22
       so because former Missoula County Attorney Van Valkenburg told
23

24     him during his January 2012 deposition that if he strayed from his
25
       original testimony he would prosecute him for perjury.
26
     113.    Specifically, former Missoula County Attorney Van Valkenburg
27

28     stated to Thomas, "And I would advise you that if in fact I am able to


                                       34
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page35
                                                                   35ofof72
                                                                          72



       establish sufficient evidence outside of what you say in this
 2
       deposition, that you lied during that trial on the substance of the
 3

 4     issue, and that is whether or not Cody Marble raped you, that I will in
 5
       fact prosecute you for perjury for your actions in lying at that trial."
 6

 7   114.    And, as mentioned-above, Thomas had already perjured
 8
       himself, but was not prosecuted by former Missoula County Attorney
 9

10
       Van Valkenburg as a reward for sticking to the fabricated story about

11     Marble sexually assaulting Thomas. Recall that on December 12,
12
       2016, former Missoula County Attorney Van Valkenburg testified, in
13

14     his personal capacity, before Judge McLean that he interviewed
15
       Thomas at the Sanction Treatment Assessment Revocation and
16

17
       Transition Center a few days prior to the October 2012 hearing

18     because he wanted to know if Thomas was going to say anything
19
       different from his January 2012 deposition. Former Missoula County
20

21     Attorney Van Valkenburg conducted this interview alone and without
22
       notifying opposing counsel of his one-on-one interview with Thomas,
23

24     which was conveniently not recorded.
25
     115.    During this illicit interview, Thomas requested information from
26
       former Missoula County Attorney Van Valkenburg. And shortly after
27

28     the October 2012 Post-Conviction hearing before Judge Harkins,

                                        35
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page36
                                                                   36ofof72
                                                                          72



       former Missoula County Attorney Van Valkenburg suspiciously
 2
       provided the requested information to Thomas as an apparent reward
 3

 4     for sticking to the fabricated narrative against Marble.            Van
 5
       Valkenburg had also sent a letter to the Montana Parole Board urging
 6

 7     it uphold Marble's conviction.
 8
     116.    During the early part of May 2016, Missoula County Attorney
 9

10
       Pabst filed another motion asking Judge McLean to make an

11     immediate ruling on the dismissal without former Missoula County
12
       Attorney Van Valkenburg's input, which Judge McLean denied.
13

14   117.    Then on May 24, 2016, and flying in the face of the interests of
15
       justice, former Missoula County Attorney Van Valkenburg stated, in
16

17
       his brief, "Judge McLean lacked the jurisdiction and has no authority

18     to grant current Missoula County Attorney Pabst's motion to dismiss
19
       the case against Cody Marble." He further stated, "The court could
20

21     not make a ruling on the motion to dismiss the case because it was
22
       remanded with very specific instructions from the Montana Supreme
23

24     Court on what the judge should be deciding. The Supreme Court has
25
       previously said that when it remands a case with specific directions to
26
       the district court, the lower court is limited in its jurisdiction and
27

28



                                        36
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page37
                                                                   37ofof72
                                                                          72



       authority in the case to carrying out the Supreme Court's specific
 2
       directions on remand."
 3

 4   118.    Missoula County Attorney Pabst's motion requesting the
 5
       dismissal of the case included part of a deposition between former
 6

 7     Missoula County Attorney Van Valkenburg and Marble's accuser,
 8
       Thomas, after Thomas recanted the story of his rape. She also wrote,
 9

10
       "Thomas had been given limited immunity during the deposition, and

11     while statements he made during the hearing could not be used
12
       against him, he could be charged with perjury for recanting his story,
13

14     which was threateningly asserted. Since the trial, two (2) other
15
       unnamed witnesses had recanted."
16

17
     119.    She further wrote, "That because of Van Valkenburg's threats

18     during the interview when he was the Missoula County Attorney,
19
       Thomas recanted his recantation, and reverted to the story that he
20

21     had been raped by Marble. Missoula County Attorney Pabst
22
       characterized then Missoula County Attorney Van Valkenburg's
23

24     interrogation with Thomas as threatening."
25
     120.    Furthermore, in Missoula County Attorney Pabst's motion for
26
       Judge McLean to rule immediately, she wrote, "Failing to grant the
27

28     dismissal violated the separation of powers under both the federal


                                       37
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page38
                                                                   38ofof72
                                                                          72



       and state constitutions." Former Missoula County Attorney Van
 2
       Valkenburg responded, "Nothing could be further from the truth."
 3

 4   121.    Former Missoula County Attorney Van Valkenburg concluded
 5
       his amicus curiae brief by asserting that Judge McLean should both
 6

 7     deny Missoula County Attorney Pabst's motion to dismiss and find
 8
       that Marble has not met the standard for new evidence, which the
 9

IO
       case initially had been remanded to the district court to consider.

11   122.    Then, on May 25, 2016, Missoula County Attorney Pabst
12
       responded to former Missoula County Attorney Van Valkenburg's
13

14     filing, saying that, "As the elected county attorney, she is called upon
15
       to make difficult decisions on a daily basis. One of the hardest things
16

17
       for lawyers to do is to admit when we've made a mistake. No human

18     system is perfect but, if we are truly committed to improving the
19
       criminal justice process, we must admit when we are wrong and
20

21     commit to making sure that doesn't happen again ... After conducting
22
       an exhaustive investigation and carefully examining all of the facts
23

24     and evidence in this [Marble's] case, in light of my ethical obligation to
25
       do justice, I firmly stand by my decision that the charges against
26
       ·Cody Marble must be dropped. It may not be popular, but it's the right
27

28     thing to do."


                                       38
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page39
                                                                   39ofof72
                                                                          72



     123.        During the continuation of the Petition for Post-Conviction Relief
2
       hearing on December 12, 2016, former Missoula County Attorney
3

4      Van Valkenburg argued and testified that he still believed Marble was
5
       guilty.
6

7    124.        Moreover, former Missoula County Attorney Van Valkenburg
 8
       opposed the stipulation between Marble and Missoula County
 9
       Attorney Pabst, which was to grant Marble's request for relief for a
10

11     new trial in light of the subsequent developments.
12
     125.        Furthermore, former Missoula County Attorney Van Valkenburg
13

14     disparaged Missoula County Attorney Pabst asserting that her current
15
       position with Marble's criminal case was inconsistent with her current
16

17
       policy for her office. While continuing to disparage her, he

18     conveniently omitted any reference to the fact that she was
19
       approaching Marble's post-conviction petition with a Section 46-21-
20

21     102(2), MCA, analysis and not with any other analytical approach he
22
       was using.
23

24
     126.        Former Missoula County Attorney Van Valkenburg ultimately
25
       asked Judge Mclean ... "to reject the stipulation between Missoula
26
       County Attorney Pabst and Marble, issue an order essentially saying
27

28     that the court finds that the evidence, as a whole, which includes the

                                          39
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page40
                                                                   40ofof72
                                                                          72



       recantation, does not establish that Marble did not commit the offense
 2
       for which he was convicted, and deny the Petition for Post-Conviction
 3

 4     Relief."
 5
     127.    At the conclusion of the December 12, 2016, hearing, Missoula
 6

 7     County Deputy Attorney Matthew C. Jennings summed up Missoula
 8
       County Attorney Pabst's position quite well when he stated, "The
 9

10
       County Attorney's Office has conceded and stipulated that a new trial

11     under these factual circumstances, and with the new legal standard
12
       provided by the Supreme Court, is appropriate in this circumstance. If
13

14     Mr. Thomas was still alive, if some of the other witnesses were still
15
       alive or could be found, perhaps our office would be viewing whether
16

17
       a new trial was actually appropriate, whether we could find more

18     evidence, take this back before a jury again. But time, death,
19
       recantations have made that impossible. Because of that, the County
20

21     Attorney's Office has made the difficult and perhaps controversial
22
       decision that we were not opposing the Petition for Post-Conviction
23

24     Relief ... The evidence presentable today and through the Court file
25
       from up to 14 years back demonstrates the underlying conviction
26
       does lack integrity, and we respectfully request a ruling from the
27

28     Court."

                                       40
       Case
        Case9:20-cv-00089-DLC-KLD
             9:20-cv-00089-DLC-KLD Document
                                    Document1-1
                                             3 Filed
                                                Filed06/22/20
                                                      06/19/20 Page
                                                                Page41
                                                                     41ofof72
                                                                            72



       128.    Finally, on January 3, 2017, Judge McLean vacated Marble's
 2
         conviction and ordered a new trial for the alleged rape of Thomas. In
 3

 4       his vacate order, Judge McLean wrote that, "Testimony given during
 5
         a December hearing undermined his confidence in the conviction
 6

 7       against Cody Marble, who was 17 when he was charged with raping
 8
         a 13-year-old boy."
 9
       129.    Following Judge McLean's vacate order, Missoula County
10

11       Attorney Pabst immediately filed a motion to dismiss the case again,
12
         and on January 6, 2017 Judge McLean issued his Order of Dismissal.
13

14     130.    Because of this travesty of justice, Cody Marble contends that
15
         the Defendants systematically fabricated the evidence necessary for
16

17
         probable cause, which in turn was used to falsely arrest, prosecute,

18       convict and incarcerate him.
19
       131.    Furthermore, that instead of moving to remedy the effects of his
20

21       false arrest and wrongful conviction against him prior to the filing of
22
         this Complaint, all of Defendants conspired to obscure the truth so as
23

24       to insulate themselves from any possible civil action.
25
     Damages
26

27     132.    As a result of the Defendants' unconstitutional conduct against
28
         Cody Marble, he spent countless days incarcerated for a crime he did

                                         41
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page42
                                                                   42ofof72
                                                                          72



       not commit; and more importantly, for a heinous sex crime that never
 2
       happened. Defendants violated Marble's constitutional right and stole
 3

 4     a good portion of his life.
 5
     133.    Marble spent thirteen (13) years in prison for a sex crime he did
 6

 7     not commit. During his incarceration, many of his friends graduated
 8
       from college, embarked on new careers, got married, had children,
 9

10
       and became contributing members of their respective communities.

11     Rather than sharing in these experiences and living a life of his own,
12
       Cody Marble languished in a prison cell not knowing if he would have
13

14     to spend the rest of his life convicted of a heinous felony sex crime
15
       that never occurred.
16

17
     134.    As a result of the foregoing, Cody Marble suffered tremendous

18     damages, including physical sickness, injury, and emotional damage,
19
       all proximately caused by Defendants' misconduct. Cody Marble
20

21     sustained injuries and damages including: loss of freedom for thirteen
22
       (13) years; physical pain and suffering; severe mental anguish;
23

24     emotional distress; loss of family relationships; severe psychological
25
       damage; loss of property; legal expenses; loss of income and career
26
       opportunities;    humiliation,    indignities   and    embarrassment;
27

28     degradation; permanent loss of natural psychological development;


                                        42
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page43
                                                                   43ofof72
                                                                          72



       and restrictions on all forms of personal freedom including but not
 2
       limited to diet, sleep, personal contact, educational opportunity,
 3

 4     vocational opportunity, athletic and recreational opportunity, personal
 5
       fulfillment, sexual activity, family relations, reading, television, movies,
 6

 7     travel, enjoyment, and expression, for which Marble is entitled to
 8
       monetary relief.
 9
     135.     As a direct result of Defendants' intentional, bad faith, willful,
10

11     wanton, reckless, and/or deliberately indifferent acts and omissions,
12
       Cody Marble sustained physical injuries and damages, including
13

14     physical pain and suffering, personal injuries, physical illness, and
15
       inadequate medical care, for which he is entitled to monetary relief.
16

17
     136.     These injuries and damages to Cody Marble were foreseeable

18     to Defendants at the time of their acts and omissions.
19
     137.     All of the acts and omissions committed by Defendants were
20

21     done intentionally, unlawfully, maliciously, wantonly, recklessly,
22
       negligently and/or with bad faith, and said acts meet all of the
23

24     standards for imposition of punitive damages (where applicable).
25

26

27

28



                                        43
       Case
        Case9:20-cv-00089-DLC-KLD
             9:20-cv-00089-DLC-KLD Document
                                    Document1-1
                                             3 Filed
                                                Filed06/22/20
                                                      06/19/20 Page
                                                                Page44
                                                                     44ofof72
                                                                            72



                                          CLAIMS
  2
                    Count I     False Arrest: 42 U.S.C. § 1983
   3

  4           (Against Defendants in their individual capacities)
  5
       138.    Marble hereby incorporates by reference all paragraphs of this
   6

  7      Second Amended Complaint as if fully set forth herein.
   8
       139.    Defendants Michael McMeekin, Brad Giffin, Jeremy Meeder,
  9
         Michael Dominick, Robert Taylor and John Does 1-5 are "persons,"
  10

  11     as that term is used in the text of 42 U.S.C. § 1983.
  12
       140.    Under color of state law, Defendants Michael McMeekin, Brad
  13

  14     Giffin, Jeremy Meeder, Michael Dominick, Robert Taylor and John
  15
         Does 1-5 acting individually and in concert with each other, did
  16

  17
         willfully and unlawfully, under color of legal authority, illegally arrested

  18     and/or caused the illegal arrest of Plaintiff and detained him against
  19
         his will without probable cause and due and legal process.
 20

 21    141.    Their conduct violated Plaintiff's clearly established rights under
 22
         the 4th Amendment of the United States Constitution.
 23

 24    142.    As a direct and foreseeable consequence of these deprivations
 25
         caused by the Defendants in this count, Plaintiff suffered economic
 26
         loss, physical harm, emotional trauma, loss of liberty, loss of privacy,
 27

. 28



                                          44
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page45
                                                                   45ofof72
                                                                          72



       loss of business opportunity, loss of educational opportunity, and
2
       irreparable harm to his reputation.
3

4    143.    As a further consequence of these deprivations, Plaintiff was
5
       required to retain counsel to represent him throughout his legal saga
 6

7      pursued against him and         incurred expenses associated with
 8
       defending against the unlawful proceedings initiated and maintained
 9
       by Defendants in this count.
10

11   144.    The Defendants' unconstitutional action was the cause-in-fact
12
       of Plaintiff's injuries.
13

14   145.     Marble suffered grievous injuries and damages in an amount to
15
       be determined at trial.
16

17
            Count II      Malicious Prosecution: 42 U.S.C. § 1983
18
             (Against Defendants in their individual capacities)
19

20   146.     Marble hereby incorporates by reference all paragraphs of this
21
       Second Amended Complaint as if fully set forth herein.
22

23   147.     Defendants Michael McMeekin, Brad Giffin, Jeremy Meeder,
24
       Michael Dominick, Robert Taylor, Fred Van Valkenburg, Jennifer
25
       Johnson, Dorothy Brownlow, Andrew Paul, and John Does 1-5 are
26

27     "persons," as that term is used in the text of 42 U.S.C. § 1983.
28

     148.     Under color of state law, Defendants Michael McMeekin, Brad
                                       45
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page46
                                                                   46ofof72
                                                                          72



       Giffin, Jeremy Meeder, Michael Dominick, Robert Taylor, Fred Van
 2
       Valkenburg, Jennifer Johnson, Dorothy Brownlow, Andrew Paul, and
 3

4      John Does 1-5 commenced or caused to be commenced a criminal
 5
       prosecution, instituted with malice, against Plaintiff. They used
 6

 7     improper and      inadequate    investigative   techniques,    and   they
 8
       wrongfully relied upon, fostered, pressured and/or            incentivized
 9
       juvenile detainee witnesses and lacked probable cause.
10

11   149.    The Defendants acted to secure a conviction of Plaintiff
12
       regardless of the exculpatory and incredible evidence and without
13

14     investigating leads that pointed to Plaintiff's innocence. They chose to
15
       ignore, withhold, and/or misrepresent the evidence that indicated
16

17
       Plaintiffs innocence.

18   150.    Only through exploitation of the unlawful acts and omissions of
19
       the Defendants in this count was the prosecution able to obtain a
20

21     guilty verdict against Plaintiff, an innocent man.
22
     151.    The matter ultimately terminated in Plaintiffs favor on January
23

24     6, 2017, when his conviction was vacated and the sex crime case
25
       against him was dismissed, on the grounds of actual innocence.
26
     152.    The conduct of the Defendants in this count violated Plaintiffs
27

28     clearly established rights under the 4th and 14th Amendments of the

                                       46
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page47
                                                                   47ofof72
                                                                          72



       United States Constitution.
2
     153.    As a direct and foreseeable consequence of these deprivations
3

4      caused by the Defendants in this count, Plaintiff suffered economic
5
       loss, physical harm, emotional trauma, loss of liberty, loss of privacy,
6

7      loss of business opportunity, loss of educational opportunity, and
 8
       irreparable harm to his reputation.
 9
     154.    As a further consequence of these deprivations, Plaintiff was
IO

11     required to retain counsel to represent him throughout his legal saga
12
       pursued against him and            incurred expenses associated with
13

14     defending against the unlawful proceedings initiated and maintained
15
       by Defendants in this count.
16

17
     155.    The Defendants' unconstitutional action was the proximate and

18     cause-in-fact of Plaintiff's injuries.
19
     156.    Marble suffered grievous injuries and damages in an amount to
20

21     be determined at trial.
22

23    Count Ill   Wrongful Conviction/Incarceration: 42 U.S.C. § 1983
24
            (Against Defendants in their individual capacities)
25

26
     157.    Marble hereby incorporates by reference all paragraphs of this

27     Second Amended Complaint as if fully set forth herein.
28
     158.    Defendants Michael McMeekin, Brad Giffin, Jeremy Meeder,

                                          47
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page48
                                                                   48ofof72
                                                                          72



       Michael Dominick, Robert Taylor, Fred Van Valkenburg, Jennifer
 2
       Johnson, Dorothy Brownlow, Andrew Paul, and John Does 1-5 are
 3

4      "persons," as that term is used in the text of 42 U.S.C. § 1983.
 5
     159.    Under color of state law, Defendants Michael McMeekin, Brad
 6

 7     Giffin, Jeremy Meeder, Michael Dominick, Robert Taylor, Fred Van
 8
       Valkenburg, Jennifer Johnson, Dorothy Brownlow, Andrew Paul, and
 9
       John Does 1-5 acting individually and in concert deprived Plaintiff of
10

11     his clearly established constitutional right, under the 14th Amendment
12
       of the United States Constitution, to a fair adjudication of his rights by
13

14     failing to conduct an adequate investigation and by failing to rectify
15
       the wrong afflicted by the Defendants upon the Plaintiff.
16

17
     160.    The Defendants' unconstitutional action was the proximate and

18     cause-in-fact of Plaintiff's injuries.
19
     161.    As a direct and foreseeable consequence of these deprivations,
20

21     Plaintiff suffered economic loss, physical harm, emotional trauma,
22
       loss of liberty, loss of privacy, loss of business opportunity, loss of
23

24     educational opportunity, and irreparable harm to his reputation.
25
     162.    As a further consequence of these deprivations, Plaintiff was
26
       required to retain counsel to represent him throughout his legal saga
27

28     pursued against him, and incurred expenses associated with


                                         48
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page49
                                                                   49ofof72
                                                                          72



       defending against the unlawful proceedings initiated and sustained by
 2
       Defendants in this count.
 3

 4
      Count IV Reckless or Intentional Failure to Investigate - (14th
 5

 6          Amendment - Substantive Due Process):42 U.S.C. § 1983
 7
              (Against Defendants in their individual capacities)
 8

 9
     163.     Marble hereby incorporates by reference all paragraphs of this
10
       Second Amended Complaint as if fully set forth herein.
11
     164.     Defendants Michael McMeekin, Brad Giffin, Jeremy Meeder,
12

13     Michael Dominick, Robert Taylor, Fred Van Valkenburg, Jennifer
14
       Johnson, Dorothy Brownlow, Andrew Paul, and John Does 1-5 are
15

16     "persons," as that term is used in the text of 42 U.S.C. § 1983.
17
     165.     Under color of state law, the acts or omissions of Defendants
18

19
       Michael McMeekin, Brad Giffin, Jeremy Meeder, Michael Dominick,

20     Robert Taylor, Fred Van Valkenburg, Jennifer Johnson, Dorothy
21
       Brownlow, Andrew Paul, and John Does 1-5 were committed with
22

23     deliberate disregard or indifference to Plaintiff's constitutional rights.
24
     166.     Defendants' acts and/or omissions violated Plaintiff's right to
25

26
       substantive due process under the 14th Amendment of the United

27     States Constitution.
28
     167.     The Defendants' reckless or intentional failure to investigate

                                        49
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page50
                                                                    50ofof72
                                                                           72



        caused the continued criminal prosecution against Plaintiff despite his
 2
        obvious innocence.
 3

 4    168.     The Defendants' unconstitutional action was the proximate and
 5
        cause-in-fact of Plaintiff's injuries.
 6

 7    169.     As a direct and foreseeable consequence of these deprivations
 8
        caused by the Defendants, Plaintiff suffered economic loss, physical
 9
        harm, emotional trauma, loss of liberty, loss of privacy, loss of
IO

II      business opportunity, loss of educational opportunity, and irreparable
12
        harm to his reputation.
13

14    170.     As a further consequence of these deprivations, Plaintiff was
15
        required to retain counsel to represent him throughout his legal saga
16

17
        pursued against him and            incurred expenses associated with

18      defending against the unlawful proceedings initiated and maintained
19
        by Defendants.
20

21    171.     Marble suffered grievous injuries and damages in an amount to
22
        be determined at trial.
23

24
     Count V    Destruction and/or Suppression of Exculpatory Evidence
25

26
        (14th Amendment - Procedural Due Process): 42 U.S.C. § 1983

27
               (Against Defendants in their individual capacities)
28
      172.     Marble hereby incorporates by reference all paragraphs of this

                                          50
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page51
                                                                   51ofof72
                                                                          72



       Second Amended Complaint as if fully set forth herein.
2
     173.    Defendants Michael McMeekin, Brad Giffin, Jeremy Meeder,
 3

4      Michael Dominick, Robert Taylor, Fred Van Valkenburg, Jennifer
 5
       Johnson, Dorothy Brownlow, Andrew Paul, and John Does 1-5 are
 6

 7     "persons," as that term is used in the text of 42 U .S.C. § 1983.
 8
     174.     Under color of state law, the acts or omissions of Defendants
 9
       Michael McMeekin, Brad Giffin, Jeremy Meeder, Michael Dominick,
10

11     Robert Taylor, Fred Van Valkenburg, Jennifer Johnson, Dorothy
12
       Brownlow, Andrew Paul, and John Does 1-5 violated Plaintiff's right
13

14     to procedural due process under the 14th Amendment of the United
15
       States Constitution and Plaintiff's right to a fair trial under the 6th
16

17
       Amendment of the United States Constitution.

18   175.    The Defendants' unconstitutional action was the proximate and
19
       cause-in-fact of Plaintiff's injuries.
20

21   176.    As a direct and foreseeable consequence of these violations
22
       committed by the Defendants in this count, Plaintiff suffered
23

24     economic loss, physical harm, emotional trauma, loss of liberty, loss
25
       of privacy,    loss of business opportunity,      loss of educational
26
       opportunity and irreparable harm to his reputation.
27

28   177.    As a further consequence of these violations, Plaintiff was

                                         51
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page52
                                                                    52ofof72
                                                                           72



        required to retain counsel to represent him throughout his legal saga
2
        and incurred expenses associated with defending against the
3

4       unlawful proceedings initiated and maintained by Defendants in this
5
        count.
 6

 7    178.      Marble suffered grievous injuries and damages in an amount to
 8
        be determined at trial.
 9

10
     Count VI    Fabrication of Evidence - (14th Amendment - Substantive
11
                           Due Process): 42 U.S.C. § 1983
12

13              (Against Defendants in their individual capacities)
14
      179.      Marble hereby incorporates by reference all paragraphs of this
15

16      Second Amended Complaint as if fully set forth herein.
17
      180.      Defendants Michael McMeekin, Brad Giffin, Jeremy Meeder,
18
        Michael Dominick, Robert Taylor, Fred Van Valkenburg, Jennifer
19

20      Johnson, Dorothy Brownlow, Andrew Paul, and John Does 1-5 are
21
        "persons," as that term is used in the text of 42 U.S.C. § 1983.
22

23    181.      Under color of state law, the acts or omissions of Defendants
24
        Michael McMeekin, Brad Giffin, Jeremy Meeder, Michael Dominick,
25

26
        Robert Taylor, Fred Van Valkenburg, Jennifer Johnson, Dorothy

27
        Brownlow, Andrew Paul, and John Does 1-5 were committed with
28
        deliberate indifference to Plaintiff's constitutional rights.

                                          52
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page53
                                                                   53ofof72
                                                                          72



     182.    The Defendants' acts or omissions violated Plaintiff's right to
 2
       substantive due process under the 14th Amendment of the United
 3

 4     States Constitution and Plaintiff's right to a fair trial under the 6th
 5
       Amendment to the United States Constitution. Furthermore, their
 6

 7     fabrication of evidence resulted in the wrongful and unwarranted
 8
       continuation of criminal proceedings against Plaintiff.
 9
     183.    The Defendants' unconstitutional action was the proximate and
10

11     cause-in-fact of Plaintiff's injuries.
12
     184.    As a direct and foreseeable consequence of these violations
13

14     caused by the Defendants in this count, Plaintiff suffered economic
15
       loss, physical harm, emotional trauma, loss of liberty, loss of privacy,
16

17
       loss of business opportunity, loss of educational opportunity and

18     irreparable harm to his reputation.
19
     185.    As a further consequence of these deprivations, Plaintiff was
20

21     required to retain counsel to represent him throughout his legal saga
22
       and incurred expenses associated with defending against the
23

24     unlawful proceedings initiated and maintained by Defendants in this
25
       count.
26
     186.    Marble suffered grievous injuries and damages in an amount to
27

28     be determined at trial.

                                         53
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page54
                                                                   54ofof72
                                                                          72



              Count VII Failure to Intercede: 42 U.S.C. § 1983
 2
            (Against Defendants in their individual capacities)
 3

 4   187.    Marble hereby incorporates by reference all paragraphs of this
 5
       Second Amended Complaint as if fully set forth herein.
 6

 7   188.    Defendants Michael McMeekin, Brad Giffin, Jeremy Meeder,
 8
       Michael Dominick, Robert Taylor, Fred Van Valkenburg, Jennifer
 9

10
       Johnson, Dorothy Brownlow, Andrew Paul, and John Does 1-5 are

11     "persons," as that term is used in the text of 42 U.S.C. § 1983.
12
     189.    By their authority, conduct and public position of trust, and
13

14     acting under the color of state law, Defendants Michael McMeekin,
15
       Brad Giffin, Jeremy Meeder, Michael Dominick, Robert Taylor, Fred
16

17
       Van Valkenburg, Jennifer Johnson, Dorothy Brownlow, Andrew Paul,

18     and John Does 1-5 each had opportunities to intercede on behalf of
19
       Plaintiff to prevent his unlawful arrest, malicious prosecution, wrongful
20

21     conviction, sentence, false imprisonment and deprivation of liberty
22
       without due process of law, but rather owing to their intentional
23

24     conduct and/or reckless or deliberate indifference, each one of them
25
       failed or declined to do so, substantially adding to the damages
26
       suffered by the Plaintiff.
27

28   190.    Defendants' failures to intercede violated Plaintiff's clearly


                                       54
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page55
                                                                   55ofof72
                                                                          72



       established rights to be free from          unlawful arrest, malicious
 2
       prosecution, wrongful conviction, false imprisonment, and not to be
 3

 4     deprived of liberty without due process of law as guaranteed by the
 5
       4th and    14th Amendments of the          United States Constitution
 6

 7     guarantying him due process of law before being deprived of his
 8
       liberty and freedom from cruel and unusual punishment. No
 9

10
       reasonable policy maker, agent, representative or public official

11     acting within the scope of their authority would have believed that
12
       failing to intercede to prevent inadmissible, unreliable and exculpatory
13

14     evidence to convict Plaintiff was lawful, just or appropriate.
15
     191.    Furthermore, the actions of Defendants in this count deprived
16

17
       Plaintiff of his civil rights under the 5th and 8th Amendments of the

18     United States Constitution. Each of the actions or omissions
19
       complained of in this Second Amended Complaint directly or
20

21     indirectly caused the damages suffered by Plaintiff.
22
     192.    The Defendants' unconstitutional action was the proximate and
23

24     cause-in-fact of Plaintiffs injuries.
25
     193.    As a direct and foreseeable consequence of these deprivations
26
       caused by the Defendants in this count, Plaintiff suffered economic
27

28     loss, physical harm, emotional trauma, loss of liberty, loss of privacy,

                                         55
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page56
                                                                   56ofof72
                                                                          72



       loss of business opportunity, loss of educational opportunity and
2
       irreparable harm to his reputation.
3

4    194.    As a further consequence of these deprivations, Plaintiff was
5
       required to retain counsel to represent him throughout his legal saga
 6

 7     and incurred expenses associated with defending against the
 8
       unlawful proceedings initiated and maintained by Defendants in this
 9

10
       count.

11   195.    Marble suffered grievous injuries and damages in an amount to
12
       be determined at trial.
13

14
     Count VIII Monell (14 th Amendment - Procedural/Substantive Due
15

16                         Process): 42 U.S.C. § 1983
17
                         (Against Missoula County)
18
     196.    Marble hereby incorporates by reference all paragraphs of this
19

20     Second Amended Complaint as if fully set forth herein.
21
     197.    Defendant Van Valkenburg as former Missoula County Attorney
22

23     had final policymaking authority for Missoula County, Montana,
24
       regarding the customs, rules, policies and practices that govern the
25

26
       investigators and prosecutors of the Missoula County Attorney's

27     Office (during Van Valkenburg's time period).
28
     198.    Defendant Michael McMeekin as former Missoula County

                                       56
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page57
                                                                   57ofof72
                                                                          72



       Sheriff had final policymaking authority for Missoula County,
2
       Montana, regarding the customs, rules, policies and practices that
3

4      govern the investigators and law enforcement procedures of the
5
       Missoula County Sheriff's Office.
 6

 7   199.     Defendant Missoula County, by and through Van Valkenburg
 8
       and Michael McMeekin, adopted policies, practices and/or customs
 9
       which operated to deprive Plaintiff of his constitutional rights
10

11     expressed in Counts I-VII.
12
     200.     Defendant Missoula County is accountable under 42 U.S.C. §
13

14     1983 because it intended to and did encourage, endorse, and/or
15
       reward its agents and employees for violating the constitutional rights
16

17
       of Plaintiff and other similarly situated persons.

18   201.     The unconstitutional policies and practices include, but are not
19
       limited to:
20

21          a. a policy, practice and custom of suppressing, destroying or
22
              otherwise secreting exculpatory evidence, including interviews
23

24            with   key witnesses     providing   potentially   impeaching    or
25
              exculpatory information, from the defense and limiting the
26
              defense access to such meaningful evidence;
27

28          b. a policy, practice and custom of fabricating evidence, including

                                        57
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page58
                                                                   58ofof72
                                                                          72



             reports, witness statements and confessions;
 2
          c. a policy, practice, and custom of using interrogation techniques
 3

 4           which had a great likelihood of obtaining false and unreliable
 5
             information from suspects and witnesses;
 6

 7        d. a policy, practice and custom of intentionally failing to
 8
             investigate potential leads that would uncover exculpatory
 9

10
             evidence as to an accused and/or develop inculpatory evidence

II           against those other than the accused;
12
          e. a policy, practice and custom of using false, unreliable
13

14           "jailhouse snitches" to bolster a case lacking in evidence;
15
          f. a policy, practice and custom of failing to properly train and
16

17
             supervise    officers   and     prosecuting    attorneys'     office

18           investigators in the techniques and procedures of reliably
19
             investigating serious offenses and preserving exculpatory
20

21           evidence;
22
          g. a policy, practice and custom of failing to discipline officers who
23

24           violate the Constitution and laws of the United States or
25
             otherwise transgress the rights of criminal suspects during their
26
             investigations; and
27

28        h. a policy, practice and custom of being deliberately indifferent to

                                       58
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page59
                                                                   59ofof72
                                                                          72



             the violation by law enforcement officers of the constitutional
2
             rights of the accused.
3

4    202.    These policies, practices and customs were adopted prior to
5
       the commencement of Defendants' investigation of Plaintiff and with
 6

 7     deliberate indifference to Plaintiff's constitutional rights and the rights
 8
       of those similarly situated.
 9
     203.    Defendant Missoula County is accountable under 42 U.S.C. §
10

11     1983 also because it, through Van Valkenburg and Michael
12
       McMeekin, was deliberately indifferent to an obvious need to train
13

14     said Defendants to avoid constitutional violations arising from the
15
       utilization of improper and coercive interview techniques of witnesses
16

17
       and suspects, the failure to document and disclose interviews with

18     key witnesses providing potentially exculpatory and impeachment
19
       evidence (i.e., Brady violations) and the practice of deliberately
20

21     ignoring leads and evidence that could lead to an individual's
22
       exoneration.
23

24   204.    Defendant Missoula County was on actual or constructive
25
       notice that there were omissions in its agent Defendants' training
26
       programs, causing it and their employees to violate citizens'
27

28     constitutional rights due to the pattern of constitutional violations

                                        59
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page60
                                                                   60ofof72
                                                                          72



       arising from the utilization of improper and coercive interview
2
       techniques on witnesses and suspects, the failure to document and
3

4      disclose interviews with witnesses disclosing potentially exculpatory
5
       and impeachment evidence (i.e., Brady violations), and the practice
6

7      of deliberately ignoring leads and evidence that could lead to an
 8
       individual's exoneration.
9
     205.    All of the Defendants disregarded the obvious need for training
10

11     on these matters and continued to retain and adhere to the
12
       constitutionally deficient policies, practices and/or customs. This
13

14     continued retention and adherence to constitutionally deficient
15
       policies, practices and/or customs despite an obvious need for
16

17
       training was     carried    out with   a deliberate disregard           and/or

18     indifference to the rights of Plaintiff and those similarly situated.
19
     206.    The acts or omissions of all the Defendants were the actual and
20

21     proximate cause of Plaintiff's injuries as described herein. Defendant
22
       Missoula County deprived Plaintiff of multiple constitutional rights of
23

24     the United States Constitution described in the preceding paragraphs
25
       herein.
26
     207.    As a direct and foreseeable consequence of these deprivations,
27

28     Plaintiff suffered economic loss, physical harm, emotional trauma,


                                        60
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page61
                                                                   61ofof72
                                                                          72



       loss of liberty, loss of privacy, loss of business opportunity, loss of
2
       educational opportunity and irreparable harm to his reputation.
3

4    208.    As a further consequence of these deprivations, Plaintiff was
5
       required to retain counsel to represent him throughout his legal saga
6

7      and incurred expenses associated with defending against the
 8
       unlawful proceedings initiated and sustained by Missoula County.
 9
     209.    Marble suffered grievous injuries and damages in an amount to
10

11     be determined at trial.
12

13

14
                   Count IX False Arrest-Montana Law
15

16   (Against entity Defendants and the rest of the Defendants in their
                             official capacity)
17

18   210.    Marble hereby incorporates by reference all paragraphs of this
19
       Second Amended Complaint as if fully set forth herein.
20

21   211.    All of the Defendants, acting in concert with each other, did
22
       willfully and unlawfully under color of legal authority, arrested or
23
       caused the arrest of Plaintiff without a warrant or probable cause and
24

25     detained him against his will without due and legal process.
26
     212.    As a direct and foreseeable consequence of these deprivations
27

28     caused by the Defendants in this count, Plaintiff suffered economic


                                       61
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page62
                                                                   62ofof72
                                                                          72



       loss, physical harm, emotional trauma, loss of liberty, loss of privacy,
 2
       loss of business opportunity, loss of educational opportunity and
 3

 4     irreparable harm to his reputation.
 5
     213.    As a further consequence of these deprivations, Plaintiff was
 6

 7     required to retain counsel to represent him throughout his legal saga
 8
       and incurred expenses associated with defending against the
 9
       unlawful proceedings initiated and maintained by Defendants in this
10

11     count.
12
     214.    Marble suffered grievous injuries and damages in an amount to
13

14     be determined at trial.
15

16              Count X   Malicious Prosecution: Montana Law
17
     (Against entity Defendants and the rest of the Defendants in their
18                           official capacity)
19
     215.    Marble hereby incorporates by reference all paragraphs of this
20

21     Second Amended Complaint as if fully set forth herein.
22
     216.    All of the Defendants commenced or caused to be commenced
23
       a criminal prosecution, instituted with malice, against Plaintiff. They
24

25     used improper and inadequate investigative techniques, and they
26
       wrongfully relied upon, fostered, pressured and/or incentivized
27

28     juvenile detainee witnesses and lacked probable cause.


                                       62
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page63
                                                                   63ofof72
                                                                          72



     217.    They acted to secure a conviction of Plaintiff regardless of the
2
       exculpatory and incredible evidence and without investigating leads
3

4      that pointed to Plaintiff's innocence. They chose to ignore, withhold,
5
       and/or misrepresent the evidence that indicated Plaintiff's innocence.
 6

7    218.    Only through exploitation of the unlawful acts and omissions of
 8
       the Defendants in this count was the prosecution able to obtain a
 9
       guilty verdict against Plaintiff, an innocent man.
IO

11   219.    The matter ultimately terminated in Plaintiff's favor on January
12
       6, 2017, when his conviction was vacated and the sex crime case
13

14     against him was dismissed on the grounds of actual innocence.
15
     220.    The conduct of the Defendants in this count violated Plaintiff's
16

17
       clearly established rights under Sections 11, 15, and 17 of Article 11 of

18     the Montana Constitution.
19
     221.    As a direct and foreseeable consequence of these deprivations
20

21     caused by the Defendants in this count, Plaintiff suffered economic
22
       loss, physical harm, emotional trauma, loss of liberty, loss of privacy,
23

24     loss of business opportunity, loss of educational opportunity and
25
       irreparable harm to his reputation.
26
     222.    As a further consequence of these deprivations, Plaintiff was
27

28     required to retain counsel to represent him throughout his legal saga


                                       63
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page64
                                                                   64ofof72
                                                                          72



       and incurred expenses associated with defending against the
2
       unlawful proceedings initiated and maintained by Defendants in this
3

4      count.
5
     223.    Marble suffered grievous injuries and damages in an amount to
 6

 7     be determined at trial.
 8

 9
                             Count XI Negligence
10
     (Against entity Defendants and the rest of the Defendants in their
11                           official capacity)
12
     224.    Marble hereby incorporates by reference all paragraphs of this
13

14
       Second Amended Complaint as if fully set forth herein.

15   225.       At the time all of the Defendants were conducting the
16
       investigation into the purported juvenile detainee witnesses' claims,
17

18     they each owed Plaintiff a duty to use due care with respect to their
19
       involvement in the investigation of the allegations, particularly insofar
20

21     as their involvement required or otherwise threatened to promote the
22
       ongoing violation of Plaintiffs constitutional rights, privacy rights and
23
       rights to be free from grievous personal injury, among other things
24

25     alleged in this action.
26
     226.    At the time of the events alleged above, all of the Defendants
27

28     owed Plaintiff a duty to use due care, especially in their investigation


                                       64
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page65
                                                                   65ofof72
                                                                          72



       of the purported eyewitnesses' false allegations.
2
     227.    At the time that all of the Defendants made false and
3

4      misleading witness statements to prop up the alleged juvenile
5
       detainee witnesses' credibility in the eyes of the public and,
 6

 7     ultimately, a jury, each one of the Defendants' writings, acts or
 8
       omissions otherwise constituting orchestration of the production of
 9
       fabricated statements, knew or should have known that the purported
10

11     juvenile    detainee witnesses'        statements   constituted    fabricated
12
       evidence     which destroyed their credibility and the Defendants'
13

14     concealment of such exculpatory evidence was likely to cause
15
       Plaintiff harm.
16

17
     228.    At the time the Defendants participated in the fabrication of

18     witness statements, they knew or should have known that they were
19
       violating   their   policies,   procedures,   general    orders,    standard
20

21     operating procedures, constitutional commands and that these multi-
22
       dimensional violations would perpetuate and facilitate the framing of
23

24     the Plaintiff for a heinous felony sex crime these Defendant entities
25
       and their sworn officer Defendants knew did not happen and that their
26
       malfeasant or negligent actions would cause Plaintiff harm.
27

28   229.    Further, all Defendants had an affirmative duty to provide


                                         65
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page66
                                                                   66ofof72
                                                                          72



       Plaintiff with exculpatory evidence. This duty arises under Brady v.
 2
       Maryland, 373 U.S. 83 (1963). Their duty of disclosure is also codified
 3

 4     in Title 46, Chapter 15, Part 3, MCA, and is mandatory under State v.
 5
       Hatfield, 269 Mont. 307, 312-13, 888 P.2d 899, 902-03 (1995).
 6

 7   230.    The Defendants breached their duty under Brady and Title 46,
 8
       Chapter 15, Part 3, MCA, by converting exculpatory evidence into
 9

lO
       inculpatory evidence or explaining away exculpatory evidence with

11     fabricated inculpatory evidence.
12
     231.    In committing the foregoing negligent acts, all of the Defendants
13

14     negligently breached their duties to use due care to avoid foreseeable
15
       harm to the Plaintiff, which were the cause-in-fact and proximate
16

17
       cause of Plaintiff's injuries and damages mentioned herein.

18   232.    As a direct and foreseeable consequence of these deprivations
19
       caused by the Defendants in this count, Plaintiff suffered economic
20

21     loss, physical harm, emotional trauma, loss of liberty, loss of privacy,
22
       loss of business opportunity, loss of educational opportunity and
23

24     irreparable harm to his reputation.
25
     233.    As a further consequence of these deprivations, Plaintiff was
26
       required to retain counsel to represent him throughout his legal saga
27

28     and incurred expenses associated with defending against the


                                       66
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page67
                                                                    67ofof72
                                                                           72



        unlawful proceedings initiated and maintained by Defendants in this
2
        count.
3

4    234.     Marble suffered grievous injuries and damages in an amount to
5
        be determined at trial.
6

7
     Count XII Dorwart Claims: Violations of the Montana Constitution
 8

 9
     (Against entity Defendants and the rest of the Defendants in their
                             official capacity)
IO

11   235.     Marble hereby incorporates by reference all paragraphs of this
12
        Second Amended Complaint as if fully set forth herein.
13

14
     236.     All of the Defendants are state entities or actors subject to the

15      Montana Constitution.
16
     237.     Cody      Marble    is   a   person   protected   by the   Montana
17

18      Constitution.
19
     238.     Plaintiff's protections include, but are not limited to the right to
20

21
        due process, right to pursue life's basic necessities (and therefore,
22
        right to work); and the right to be free from unlawful arrest, malicious
23
        prosecution, wrongful conviction and false imprisonment.
24

25   239.     The foregoing acts, omissions, agreements, and concerted
26
        conduct of all the Defendants, acting in their official capacities,
27

28      constituted willful abuses and perversions of the their entrusted


                                           67
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page68
                                                                   68ofof72
                                                                          72



       powers bestowed upon them by the State of Montana, which directly
2
       and foreseeably caused the deprivations/violations of the following
3

4      rights guaranteed to the Plaintiff by Sections 3, 4, 11, 15 and 17 of
5
       Article II and Article X, of Section 1 of the Montana Constitution.
 6

 7   240.    As a direct and foreseeable consequence of these deprivations
 8
       caused by the Defendants in this count, Plaintiff suffered the loss of
 9
       education, loss of privacy, loss of liberty, physical harm, emotional

11     trauma,   irreparable     reputational   harm,   and   economic     losses,
12
       including but not limited to the costs of retaining counsel, experts,
13

14     investigators and other professionals reasonably necessary to aid in
15
       his defense throughout his pre-trial, trial, and post-trial legal saga.
16

17
     241.    Marble suffered grievous injuries and damages in an amount to

18     be determined at trial.
19

20          Count XIII Negligent Infliction of Emotional Distress
21
     (Against entity Defendants and the rest of the Defendants in their
22
                             official capacity)
23
     242.    Marble hereby incorporates by reference all paragraphs of this
24

25     Second Amended Complaint as if fully set forth herein.
26
     243.    All of the Defendants acted individually and in concert to
27

28     consciously railroad Plaintiff into being convicted for a heinous felony


                                         68
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page69
                                                                   69ofof72
                                                                          72



       sex crime he never committed, all while ignoring or being willfully
2
       blind to the overwhelming evidence that the juvenile detainee
3

4      witnesses' statements were false and that Plaintiff was innocent of
5
       the alleged sex crime from the outset.
 6

7    244.    Each of the Defendant's conduct subjected Plaintiff to public
 8
       outrage and condemnation in his own community and the State of
 9
       Montana.
10

11   245.    All of the Defendants were negligent in engaging in this conduct
12
       as it would have been reasonably foreseeable by them that Plaintiff
13

14     would suffer emotional and psychological harm as a result of their
15
       conduct.
16

17
     246.    All of Defendants' conduct herein were the cause-in-fact and

18     proximate cause of Plaintiff's suffering, and he continues to suffer
19
       from diagnosable conditions causing disabling emotional, mental, and
20

21     physical harm.
22
     247.    Any normal person in Plaintiff's situation, having suffered a
23

24     wrongful conviction and incarceration for a heinous felony sex crime,
25
       would have experienced severe emotional distress as Plaintiff has.
26
     248.    Marble suffered grievous injuries and damages in an amount to
27

28     be determined at trial.

                                       69
      Case
       Case9:20-cv-00089-DLC-KLD
            9:20-cv-00089-DLC-KLD Document
                                   Document1-1
                                            3 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page70
                                                                    70ofof72
                                                                           72



                     Count XIV     Intentional Infliction of Emotional Distress
2
      (Against entity Defendants and the rest of the Defendants in their
3
                              official capacity)
4

5
      249.     Marble hereby incorporates by reference all paragraphs of this

6       Second Amended Complaint as if fully set forth herein.
7
      250.     All of the Defendants, acting intentionally or recklessly,
8

9       engaged in extreme and outrageous conduct - including without

        limitation     the    withholding        and      fabrication    of    evidence,
ll

12
        intimidation/coercion of incentivized juvenile detainee witnesses, and

13
        failure to investigate with competence and impartiality - that resulted
14
         in   Plaintiff's    wrongful   arrest,        prosecution,     conviction   and
15

16       imprisonment.
17
      251.     All of Defendants' conduct herein were the cause-in-fact and
18

19       proximate cause of Plaintiff's suffering, and he continues to suffer
20
         from diagnosable conditions causing disabling emotional, mental and
21

22
         physical harm as a result.

23,   252.     A normal person in Plaintiff's situation, having suffered a
24
         wrongful conviction and incarceration for a heinous felony sex crime,
25

26       would have experienced severe emotional distress, as Plaintiff has.
27
      253.     Marble suffered grievous injuries and damages in an amount to
28
         be determined at trial.
                                            70
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page71
                                                                   71ofof72
                                                                          72



                                   Prayer For Relief
 2
     254.    Plaintiff respectfully prays that this Court will:
 3

 4           a. Assume jurisdiction of this cause to determine this
 5
             controversy and case for hearing on the merits in favor of
 6

 7           Plaintiff;
 8
             b. Award compensatory and actual damages to Plaintiff, and
 9

10
             against all applicable Defendants, jointly and severally, in an

11           amount to be determined at trial;
12
             c. Award punitive and exemplary damages to Plaintiff, and
13

14           against all applicable Defendants, jointly and severally, in an
15
             amount to be determined at trial and in such a fashion that an
16

17
             award will deter similar proscribed conduct in the future;

18           d. Award to Plaintiff his costs and attorney's fees allowed under
19
             Montana law and 42 U.S.C. § 1988, pre-judgment interest,
20

21           post-judgment interest, and all other damages allowed by law;
22
             and
23

24           e. Such other and further relief the Court deems just and
25
             proper.
26

27

28



                                        71
     Case
      Case9:20-cv-00089-DLC-KLD
           9:20-cv-00089-DLC-KLD Document
                                  Document1-1
                                           3 Filed
                                              Filed06/22/20
                                                    06/19/20 Page
                                                              Page72
                                                                   72ofof72
                                                                          72



       DATED this 27 th day of February, 2020
 2
                                                   Respectfully submitted,
 3

 4

 5

 6

 7

 8
                                     Jury Demand
 9

10     Plaintiff demands trial by jury as to all issues so triable.

11
       DATED this 27th day of February, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                        72
